Exhibit 99.1 NEOTHETICS REPORTS FIRST QUARTER 2 SAN DIEGO, May 12, 2016 — Neothetics, Inc. (NASDAQ: NEOT) today reported financial results and business progress for the first quarter 2016. First Quarter 2016 Highlights · Neotheticsplans to conduct a Phase 2 trial with a modified formulation of LIPO-202 in the third quarter of 2016 for the reduction of central abdominal bulging, which the company anticipates having top-line data from in first quarter of 2017. This Phase 2 study will be a randomized, double-blind, placebo-controlled trial designed to assess the efficacy, safety and tolerability of a modified formulation of LIPO-202. Neotheticsalso plans to conduct a Phase 2 proof of concept study of LIPO-202 for the reduction of localized fat deposits under the chin (submental fat) in the third quarter of 2016, which the company anticipates having top-line data from by year end 2016. First Quarter Ended March 31, 2016 Financial Results Research and development expenses for the first quarter of 2016 were $3.3 million, compared to $4.7 million for the same quarter in 2015. The decrease in R&D expenses in year over year primarily reflects completion of the Phase 3 LIPO-202 AbCONTOUR1 and AbCONTOUR2 clinical trials and reduction in various R&D expenses. General and administrative expenses for the first quarter of 2016 were $2.5 million, compared to $1.9 million for the same quarter in 2015. The increase in general and administrative expenses year over year is primarily attributable to costs incurred in connection with separation agreements with our former Chief Executive Officer and other former employees. Net loss for the first quarter of 2016 was $6.0 million, or $0.44 basic and diluted net loss per share, compared to a net loss of $6.9 million, or $0.50 basic and diluted net loss per share, for the same period in 2015. Cash and cash equivalents were $24.1 million as of March 31, 2016 compared to $37.7 million as of December 31, 2015. Revision of our loan facility, which included a partial repayment of $6 million, drove a portion of the decrease in cash quarter over quarter. Administerial Matters In order to enable the Company to satisfy its compliance requirements, Susan Knudson has been appointed as principal executive officer on an interim basis. Page 1 of 4 About LIPO-202 LIPO-202 is an injectable formulation of salmeterol xinafoate, a well-known long-acting ß2-adrenergic receptor agonist used in severalFDA-approved drugs, including ADVAIR® for asthma. LIPO-202 is designed to be a locally-injected drug that causes localized shrinking of fat cells without any effect on nearby tissues. LIPO-202 activates ß2-adrenergic receptors on fat cells, triggering the metabolism of triglycerides stored in the fat cells, and thereby shrinking them across the treatment area.LIPO-202 clinical research is focused on reducing undesirable localized areas of fat, including central abdominal fat in non-obese patients (stomach rolls) and submental fat (double chin). About Neothetics, Inc.
